Citation Nr: 1341456	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals, left (minor) wrist fracture with arthritis from August 24, 2005 to May 21, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO continued a previously assigned 10 percent evaluation for residuals of a left wrist fracture with arthritis.  The Veteran appealed the 10 percent rating assigned to this disability to the Board.  

By an April 2007 rating decision, the RO increased the evaluation for the Veteran's left wrist disability to 20 percent disabling, effective May 22, 2006--the date of a VA Form 9, which the RO determined to be a claim for increase in VA compensation for this disability.  (See April 2007 rating action).  Because the increase in the evaluation of the Veteran's left wrist disability does not represent the maximum rating available for the condition, the Veteran's increased evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35   (1993).  

In April 2010, the Veteran requested a videoconference hearing before the Board.  A videoconference hearing was scheduled to be held in July 2011.  However, in June 2011, prior to the hearing, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704.  No other request for a hearing, either before the RO or the Board, remains pending at this time.  

In a November 2011 decision, the Board denied an increased disability rating in excess of 10 percent for residuals of a left wrist fracture with arthritis prior to May 22, 2006, and remanded the claim of entitlement to a disability rating in excess of 20 percent from May 22, 2006 to the present.  In its remand directives, the Board requested, in part, that the Veteran be scheduled for a VA examination of his left wrist to determine the presence of any ankylosis.  VA examined the Veteran in December 2011.  A copy of the December 2011 examination report is contained in the claims file.  

In a September 2012 Board decision, an increased rating for a disability rating in excess of 20 percent from May 22, 2006 to the present for a left wrist disability was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in August 2013, the Court issued an order approving a Joint Motion of the Parties (Joint Motion) to remand the Veteran's claim for a rating in excess of 20 percent for the left wrist disability from August 24, 2005 to May 22, 2006, consistent with the terms of the Joint Motion.  The Court found that the effective date for the increased rating of 20 percent should have been August 24, 2005, not May 22, 2006.  Although the claim was dated August 24, 2005, it was not received by VA until August 30, 2005.  Nevertheless, the Board accepts the date August 24, 2005, as directed by the Court, for purposes of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  Even considering the Veteran's complaints of pain, his residuals, left (minor) wrist fracture with arthritis from August 24, 2005 to May 21, 2006 are not productive of ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals, left (minor) wrist fracture with arthritis from August 24, 2005 to May 21, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5214 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by letters sent to the Veteran in September 2005 and June 2009.  The letters fully addressed the notice elements.  The letters advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The June 2009 letter informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet.App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's VA treatment records, and previously considered service treatment records with the claims folder.  No outstanding evidence has been identified.  

The Veteran was afforded an October 2005 VA examination in connection with the claim.  It is not clear whether the Veteran's claims file was available for review in connection with the October 2005 examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Although the claims file may not have been reviewed, the Board finds the VA examination report was thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

The Veteran was given an opportunity to testify before the Board in connection with this claim.  A videoconference hearing was scheduled to be held in July 2011.  The Veteran withdrew his request and no other request for a hearing has been made.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2 , 4.41 (2013). An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased-rating claims, as in this case, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2013).  Here, as the medical evidence shows that the Veteran is right-hand dominant, his right arm is his major extremity for rating purposes.  His left extremity is the wrist presently on appeal.  

Under DC 5214 ankylosis of the wrist of the minor extremity in a favorable position in 20 to 30 degrees dorsiflexion warrants a 20 percent rating, ankylosis of the wrist of the minor extremity in any other position except favorable warrants a 30 percent rating, and unfavorable ankylosis of the wrist of the minor extremity, in any degree of palmar flexion, or with ulnar or radial deviation warrants a 40 percent rating.  Id. 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

Under 38 C.F.R. § 4.71a, Plate I (2013), normal dorsiflexion (extension) of the wrist is 0 to 70 degrees, normal palmar flexion of the wrist is 0 to 80 degrees, normal forearm pronation is 0 to 80 degrees, normal forearm supination is 0 to 80 degrees, normal ulnar deviation of the wrist is 0 to 45 degrees, and normal radial deviation of the wrist is 0 to 20 degrees.  

Service connection was granted for fracture of the left wrist, by rating decision of May 1994.  A noncompensable rating was awarded, effective December 1993.  By rating decision of January 2002, the rating was increased to 10 percent, effective August 2001.  By rating decision of April 2007, the Veteran's rating was increased to 20 percent, effective May 2006, the date of the VA Form 9, Substantive Appeal, the date the RO found was the date for a claim for an increased rating.  However, the Veteran appealed, and the Court issued an Order granting a Joint Motion for Remand, which indicated that the effective date of the increase to 20 percent was not the date of the VA Form 9, but the date from which the claim was pending, in August 2005.  Therefore, the claim was remanded to the Board to adjudicate the claim for the period between August 2005 to May 2006, the period that was not considered for an increased rating of more than 20 percent.  

VA outpatient treatment records from May 2005 to May 2006 show the Veteran was referred to the arthritis clinic for his left wrist disability.  He was treated with Tylenol.  In May 2005, he reported to the examiner that he wore his wrist splint 1 to 2 times a day.  He stated he received much relief.  He also used paraffin almost daily for pain relief.  He stated that he felt the pain was gradually decreasing.  He participated in fluid therapy, massage, and Ionto patch.  He was encouraged to wear his splint during strenuous activity.  Later that month, he stated that his left wrist pain was a 5/10 as compared 7/10 in the beginning.  In December 2005, he was told to continue to use Tylenol.  In May 2006, his Tylenol was refilled and he was told to continue use of Tylenol and his wrist support.  

The Veteran underwent a VA examination in October 2005.  He complained f left wrist pain and pain at the base of his left thumb.  He stated he wears a brace on the wrist and the thumb, and if he moved the thumb too much it hurt.  He described his symptoms as constant.  The condition did not cause incapacitation.  His treatment include Gabapentin and Acetaminophen.  He was also treated with therapy.  He had surgery in 1984 when a bone was removed from the base of the thumb.  No prosthetic implant of the joint was placed.  The functional impairment was reduced strength and motor control of the left hand.  The examiner indicated that the Veteran was right hand dominant.  The general appearance of the left wrist was abnormal with findings of swelling at the base of the left thumb.  Range of motion of the left wrist joint was dorsiflexion of 54 degrees with pain occurring at 43 degrees; palmar flexion of 49 degrees, with pain occurring at 42 degrees; radial deviation of 20 degrees, with pain occurring at 18 degrees; and ulnar deviation of 35 degrees, with pain occurring at 30 degrees.  The left wrist function was additionally limited by pain, weakness, lack of endurance, and incoordination upon repetitive use.  Pain has the major functional impact.  The left wrist joint was not additionally limited by fatigue with repetitive use.  The examiner stated that he was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limit the joint function in degrees.  The examiner also indicated that the base of the left thumb was 4 cm in height as compared to the right thumb which was 3.5 cm in height.  This indicated, according to the examiner, that the base of the left thumb was inflamed and swollen.  The diagnosis was fracture, left wrist with arthritis.  The effect of the condition on the Veteran's occupation was that he has been retired for 11 years from a career as a policeman and before that, he was a carpenter.  The effect of the condition on the Veteran's daily activity was that it caused pain and made things slower.  The Veteran indicated that he worked on his house and made things for a flea market.  

Based on the evidence of record, and even with full consideration of his complaints of pain and functional loss, the Veteran's residuals, left (minor) wrist fracture with arthritis for the period from August 2005 to May 2006, was not productive of ankylosis.  Wrist ankylosis in any other position, except favorable, necessary for a 30 percent rating, is not shown.  

The Board emphasizes that it has considered the Veteran's complaints of pain and functional loss, and that the October 2005 VA examination showed that the Veteran experienced pain following repetitive motion.  However, the examiner was not able to make a determination without resorting to speculation as to whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited the Veteran's left wrist joint function in degrees.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results.  " Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  A higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating.  

The Board has also considered the applicability of other potential diagnostic codes. 

There is no evidence of the left hand fixed in hyperpronation or supination, necessary to warrant a 40 percent rating.  At no time during the appeals period is there evidence of true ankylosis of the left wrist.  

The Board has considered the Veteran's statements that his residuals, left (minor) wrist fracture with arthritis, is worse.  He asserted, in essence, that he warranted an increased rating for this disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's residuals, left (minor) wrist fracture with arthritis disability has been provided by the medical personnel who have examined him during the stated appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report) directly address the criteria under which the Veteran's residuals, left minor wrist fracture with arthritis disability is evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's residuals, left minor wrist fracture with arthritis was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted in excess of the 20 percent provided.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's residuals, left minor wrist fracture with arthritis includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for this disability is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected residuals, left minor wrist fracture with arthritis affects his ability to obtain or maintain substantially gainful employment.  Throughout the claim, the evidence shows that the Veteran is retired as a policeman, but still uses his carpentry skills to work on his home and make things for the flea market.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  

In sum, the Board finds that the preponderance of the evidence is against an increased rating for residuals, left minor wrist fracture with arthritis.   In making this determination, the Board has considered the benefit of the doubt doctrine.  


ORDER

A rating in excess of 20 percent for residuals, left minor wrist fracture with arthritis, for the period from August 24, 2005 to May 21, 2006, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


